Citation Nr: 0725970	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-07 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to higher initial ratings for left knee 
instability, rated as 0 percent disabling from November 15, 
2000 to September 29, 2004, and 10 percent disabling from 
September 30, 2004.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1980 to August 1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from August 2001 and December 2005 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, and the Appeals Management Center 
Resource Center Unit (AMC), respectively.  

In the August 2001 decision, the RO granted service 
connection for tinnitus and bilateral hearing loss and 
assigned disability ratings with effective dates of November 
15, 2000.  The veteran appealed the effective dates of 
service connection.  In that same decision, the RO determined 
that new and material evidence had not been submitted to 
reopen previously denied claims for service connection for 
low back and left knee disabilities.  He appealed these 
issues as well.

In January 2004, the veteran testified at a hearing at the 
RO.  A transcript of that proceeding is of record.  

In August 2004, the Board reopened the veteran's claims for 
service connection for low back and left knee disabilities 
and remanded these issues, along with his requests for 
earlier effective dates, for additional development.  In 
December 2005, the AMC granted service connection for left 
knee instability and assigned a 0 percent rating from 
November 15, 2000 to September 29, 2004, and a 10 percent 
rating from September 30, 2004.  

In February 2006, the RO granted an earlier effective date of 
November 15, 1999, for the award of service connection for 
bilateral hearing loss and an earlier effective date of 
January 5, 2000 for the award of service connection for 
tinnitus.  In March 2006, the veteran indicated he was 
satisfied with this decision and withdrew these issues from 
appellant consideration (VA Form 21-4138).  So they are no 
longer before the Board.  38 C.F.R. § 20.204(c) (2006).


FINDINGS OF FACT

1.  Degenerative disc disease at the L4-5 level was incurred 
during military service.  

2.  Prior to September 29, 2004, there was no objective 
evidence of any instability of the left knee.

3.  The report of a September 29, 2004 VA examination 
indicates the veteran had slight (+1) lateral collateral 
laxity of the left knee.

4.  As of January 4, 2005, the veteran had moderate 
instability of the left knee.  

5.  There is no X-ray evidence of arthritis in the left knee 
or of any left knee disability ratable in accordance with the 
criteria for arthritis; the veteran has full range of 
extension and flexion has been limited to no less than to 120 
degrees.


CONCLUSIONS OF LAW

1.  Degenerative disc disease at the L4-5 level was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2006).

2.  The criteria are not met for an initial rating higher 0 
percent for left knee instability prior to September 29, 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a, Diagnostic Code (DC) 5257 (2006).  

3.  The criteria are not met for an initial rating higher 10 
percent for left knee instability from September 29, 2004 to 
January 3, 2005.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a, DC 5257.  

4.  The criteria are met for a higher 20 percent rating for 
left knee instability as of January 4, 2005.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.68, 4.71a, DC 5257.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Since the Board is granting the veteran's claim for service 
connection for a low back disability, in full, this claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  The Board, however, will address the VCAA 
as it applies to his claim for an increased rating for the 
left knee disability.

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

With regard to the veteran's claim for service connection for 
a left knee disability, the AMCRCU granted this claim in the 
December 2005 rating decision and he filed a notice of 
disagreement (NOD) with the disability rating assigned.  
Since the claim was more than substantiated, VCAA notice was 
no longer required.  See Dunlap v. Nicholson, No. 03-320, 
slip op. at 6 (Vet. App. Mar. 22, 2007), see also, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (an NOD is not 
considered a claim for benefits triggering § 5103(a) 
notification).  Furthermore, the RO sent him letters in April 
and June 2006, which provided him notice of the disability 
rating and effective date elements of his claim.

In developing his claim for service connection for a left 
knee disability, the RO obtained the veteran's service 
medical records (SMRs), and VA treatment records.  Private 
medical records were obtained from Greenville Memorial 
Hospital, Greenville Radiology, Doctor's Care, and the Center 
for Health and Occupational Services.  In addition, VA 
examinations were provided in January 2001, September 2004, 
and April 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not 
been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.



Service Connection for a Low Back Disability

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's SMRs indicate that at the February 1982 
entrance examination there was no evidence of a spine 
disability.  In June 1984, he complained of low back pain 
with muscle spasms.  He had later complaints of recurrent 
back pain usually exacerbated by lifting heavy objects or 
playing sports.  A February 1991 X-ray showed slight 
scoliosis, sacral spina bifida occulta, and slight narrowing 
of the disc space at the L4-5 level.  In June 1991, possible 
spondylolisthesis was noted on X-ray.  

Post service records indicate the veteran continued to have 
complaints of low back pain.  The report of a September 1992 
VA examination indicates a diagnosis of mechanical low back 
pain.  He applied for VA disability benefits and was denied 
in April 1993.  At the January 2004 hearing, he testified 
that the recurrent low back pain and muscle spasms first 
began during service and he had had these symptoms since 
being discharged in 1992 (Hearing Transcript, pgs. 3-4).  

Private medical records from Greenville Memorial Hospital 
dated in April 1995, indicate the veteran experienced back 
pain after lifting a heavy box at work.  An X-ray revealed 
moderate narrowing at the L4-5 level that was thought to be 
related to the muscle spasms, the remaining disc spaces were 
well-maintained and there was no spondylolisthesis.    A 
January 2001 VA X-ray also showed disc space narrowing at the 
L4-5 and L5-S1 levels.  Mild spondylosis was also noted.  A 
June 2004 magnetic resonance imaging (MRI) from Greenville 
Radiology showed degenerative disc disease at the L3-4, L4-5, 
and L5-S1 levels.  

The report of the October 2004 VA examination indicates the 
veteran had a diagnosis of myofascial lumbosacral spine pain 
with no evidence of radiculopathy or mechanical deficit.  The 
VA examiner noted that there were multiple changes on the 
veteran's current MRI, but without previous MRI evidence he 
could not conclude that the changes were related to the 
intermittent pain he had during military service.  The VA 
examiner ultimately opined that the veteran's low back 
disability was less likely than not (less than a 50 percent 
probability) related to service.  It appears, however, that 
the VA examiner overlooked the February 1991 X-ray during 
service, which clearly showed disc space narrowing at the L4-
5 level.  This evidence shows the veteran had the same type 
of discogenic condition during service as he had on his June 
2004 MRI.  The VA examiner suggested that if provided, such 
evidence would etiologically relate the veteran's current 
back disability with his military service.

The evidence indicates degenerative disc disease at the L4-5 
level was incurred during service.  For this reason, the 
claim for service connection must be granted.


Increased Rating for a Left Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2006).

All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, VA must consider his 
claim in this context.  And this includes determining 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

During military service, in April 1992, the veteran fell down 
some stairs and hyperextended his left knee.  He is service 
connected for "lateral collateral laxity" of the left knee.  
The laxity or instability has been evaluated using the 
criteria under DC 5257.  Under DC 5257, slight recurrent 
subluxation or lateral instability warrants a 10 percent 
rating, moderate instability warrants a 20 percent rating, 
and severe instability warrants a 30 percent rating.  38 
C.F.R. § 4.71a, DC 5257.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

In this case, a 0 percent rating has been assigned from 
November 15, 2000 to September 29, 2004.  A higher 10 percent 
rating is warranted if there is evidence of slight 
instability or subluxation during this time period.  The 
report of the January 2001 VA examination indicates the 
veteran reported occasional giving way of the left knee, 
which occurred every two or three months and caused pain.  He 
did not have a problem on a daily basis.  On objective 
physical examination, the left knee was stable to anterior, 
posterior, varus and valgus stress tests.  There was no 
crepitus and medial and lateral joint lines were nontender to 
palpation.  There was no effusion and no posterolateral 
corner problems.  He had no meniscal pathology.  An X-ray 
showed no abnormalities.  Joint spaces were maintained and 
there were no significant arthritic changes or malalignment.  

Prior to September 30, 2004, there were subjective reports 
from the veteran of occasional giving way of the left knee, 
however, the objective evidence, consisting of examination 
findings, showed that there was no instability.   The 
objective findings of a medical professional with no interest 
in the outcome of the case, are more probative than the 
reports of a lay person in the course of claim for benefits.  
For these reasons, the Board finds that a rating higher than 
0 percent is not warranted during this time period.

A 10 percent rating has been assigned since September 30, 
2004.  A higher 20 percent rating is warranted if there is 
evidence of moderate instability.  The report of the 
September 2004 VA examination indicates the veteran reported 
pain during flare-ups and had the sensation of instability.  
He denied stiffness, swelling, heat or redness.  He denied 
fatigability, though he had problems squatting.  He said that 
he missed 20 days of work last year and went out on 
disability.  On objective physical examination, there was 1+ 
laxity of the lateral collateral ligament, which is 
indicative of slight instability.  There was no effusion and 
Lachman's and McMurray's tests were negative.  The left knee 
was stable "ligamentously" in the remainder of the planes.  
The diagnosis was mild lateral collateral laxity with no 
evidence of chondromalacia or medial joint or lateral joint 
arthrosis.  Based on these findings, 10 percent rating is 
warranted for slight instability.  These findings are not 
suggestive of moderate instability, which would warrant a 20 
percent rating.  

On January 4, 2005, a VA treatment record indicates the 
veteran reported that his knee gave way and he fell down some 
stairs.  He said he felt like something popped and his knee 
moved to the side.  

The report of a January 2005 MRI from Greenville Radiology 
indicates the veteran had a complete full thickness tear of 
the ACL, a non-displaced fracture of the posterior fibular 
head with marrow edema, multifocal areas of bone contusion 
and marrow edema consistent with an ACL tear, a small tear of 
the lateral meniscus, intact posterior cruciate and 
collateral ligaments, and diffuse articular cartilage 
thinning without definitive osteochondral loose body.   

A follow-up VA orthopedic clinic note in January 2005 
indicates the veteran had a negative Lachman's test with good 
endpoint.  The left knee was stable to posterior, varus and 
valgus stress tests, however, the veteran reported 
significant pain over the posterolateral aspect of his knee.   
Anterior drawer tests and pivot shift tests were also 
negative.  The doctor noted that the MRI report noted a full 
tear of the ACL, but no ACL was visualized on the MRI scan.  
The doctor said that because the veteran's knee appeared to 
be "ligamentously" stable on physical examination, 
conservative management and aggressive physical therapy was 
warranted.  In March 2005, the veteran was given a left knee 
brace.  The diagnosis was noted as degenerative joint disease 
(DJD), although the X-ray and MRI evidence does not support 
this.  

The report of the April 2006 VA examination indicates the 
veteran reported pain and instability aggravated by any side-
to-side movement.  He said that he could go weeks without a 
problem, but when the knee gives out it really bothers him 
and he has to limit his activities.  He also said he had to 
be careful in his daily activities as a mail carrier.  On 
objective physical examination, there was asymmetry of his 
left knee ligaments compared to his right.  There was no 
comparative difference between the amount of external 
rotation at 30 and 90 degrees and he had good endpoint with 
posterior drawer.  He also did not have increased laxity at 0 
and  30 degrees with varus and valgus stress.  But while he 
did not have an endpoint with Lachman maneuver of the left 
knee, but did have a firm endpoint on the right.  The 
diagnoses were ACL deficiency and posterior horn lateral 
meniscal tear of the left knee.

The evidence indicates the veteran's left knee gave way in 
January 2005 resulting in a tear of the ACL and lateral 
meniscus.  Although a VA orthopedic note later that month 
found no evidence of ligamentous instability on physical 
examination, the April 2006 VA examination clearly showed ACL 
instability.  The fact that there was no firm endpoint with 
Lachman maneuver is more indicative of moderate instability 
rather than slight.  For this reason, a 20 percent rating is 
warranted for left knee instability from January 4, 2005, the 
date of the VA treatment record reporting the fall, which 
resulted in the ACL tear.

A separate rating for limited range of motion is also 
possible under DC 5260 (for flexion) and DC 5261 (for 
extension).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGPREC 9-98 (August 14, 1998).  These two 
precedent General Counsel opinions indicate that separate 
ratings are warranted if the veteran has instability (under 
DC 5257) apart from arthritis (under DC 5003) causing 
limitation of motion.  If arthritis were present, any 
limitation of extension or flexion would warrant at least a 
10 percent rating.  

MRI and X-ray studies have not shown any signs of arthritis 
and there has been no evidence of a disability rated in 
accordance with the criteria for arthritis; therefore, 
limitation of motion must be to a compensable degree to 
warrant a separate rating.  Cf. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006) (providing a 10 percent rating where there 
is X-ray evidence of arthritis and noncompensable limitation 
of motion).  Normal range of motion of the knee is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71a, Plate II.  The veteran has had full range of 
extension.  Although he has had limited range of flexion, it 
has not been to a compensable degree.  At worst, flexion has 
been limited to 120 degrees as measured in January 2005 at 
the VA orthopedic clinic.  A compensable rating is warranted 
when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Therefore, a separate rating is not warranted for 
limitation of flexion.

The Board has considered whether a higher rating is warranted 
under DC 5262 for impairment of the tibia and fibula.  38 
C.F.R. § 4.71a, DC 5262.  As mentioned, the January 2005 MRI 
showed a fracture of the posterior fibula head with marrow 
edema.  It was noted, however, that the fracture was non-
displaced, so there was no nonunion or malunion of the bone.  
Even so, a rating higher than 20 percent would not be 
warranted since the evidence does not indicate the veteran 
has a marked rather than moderate knee disability (a marked 
disability warrants a 30 percent rating).

In this case, there is no showing that the veteran's service-
connected left knee disability presents such an exceptional 
or unusual disability picture so as to warrant the assignment 
of an initial rating on an extraschedular basis. See 38 
C.F.R. § 3.321.  The report of the September 2004 VA 
examination indicates he reported missing 20 days of work in 
the past year and having to go out on disability, but 
apparently this was for his low back and not his left knee.  
Records from Doctor's Care indicate he hurt his back in May 
2004 when he went to catch a container.  Records from the 
Center for Health and Occupational Services indicate he was 
treated with physical therapy and steroid injections and 
returned to work in January 2005 on restricted duty.  In 
March 2005, he was allowed to work full-time but could not 
work overtime.  There was no mention of his left knee 
disability limiting his ability to work.  The evidence also 
does not show frequent periods of hospitalization or other 
evidence that would render impractical the application of the 
regular schedular standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand the 
claim for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For the reasons set forth above, a higher 20 percent rating 
for left knee instability is granted effective January 4, 
2005.  The claim for increased initial ratings for left knee 
instability prior to January 4, 2005, however, must be denied 
because the preponderance of the evidence is unfavorable-
meaning there is no reasonable doubt to resolve in the 
veteran's favor in this regard.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).










							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for degenerative disc disease at the L4-5 
level is granted.

An initial rating in excess of 0 percent is denied for left 
knee instability from November 15, 2000 to September 29, 
2004.

An initial rating in excess of 10 percent is denied for left 
knee instability from September 30, 2004 to January 3, 2005.

An initial 20 percent rating is granted for left knee 
instability, effective January 4, 2005.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


